

WARRANT
 
THESE SECURITIES AND THE SECURITIES ISSUABLE UPON THEIR EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE TRANSFERRED UNLESS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, A "NO-ACTION" LETTER FROM THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION” OR THE “SEC”) WITH RESPECT
TO SUCH TRANSFER, A TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OF THE
COMMISSION, OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT
THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.
 
Somerset International Group, Inc.
 
WARRANT NO. JUNE 2007 101
 
Dated: June 12, 2007
 
Somerset International Group, Inc., a corporation organized under the laws of
the State of Delaware (the “Company”), hereby certifies that, for value received
from Dutchess Private Equities Fund, Ltd., a Cayman Island exempted company (the
“Holder”), is entitled, subject to the terms set forth below, to purchase from
the Company up to a total of thirteen million five hundred thousand (13,500,000)
shares of the common stock, $0.001 par value per share (the “Common Stock”), of
the Company (the “Warrant  Shares”), at an exercise price equal to 12/100 US
dollars ($.12) per share (the “Exercise  Price”). This Warrant may be exercised
on a cashless basis anytime after issuance through and including the fifth (5th)
anniversary of its original issuance as noted above (the “Expiration Date”),
subject to the following terms and conditions:
 
1.             Registration of Warrant. The Company shall, from time to time and
whenever requested by the Holder, register this Warrant in conformity with
records to be maintained by the Company for such purpose (the “Warrant
Register”) in the name of the Holder. The Company shall treat the registered
Holder of this Warrant as the absolute owner hereof for any and all purposes,
including the exercise hereof or any distribution to the Holder, and the Company
shall not be affected by notice to the contrary.
 
2.             Registration of Transfers and Exchanges.
 
(a)            The Company or the transfer agent shall enter or record the
 
transfer of all or any portion of this Warrant in the Warrant Register, upon
surrender of  this Warrant to the Company at the office specified herein or
pursuant to Section 11  hereof.
 
 
_____    _____
 DHL      JXA
 

 
 
1

--------------------------------------------------------------------------------

 



Upon any such registration or transfer, a new warrant to purchase Common Stock,
in substantially the form of this Warrant (any such new warrant hereinafter
referred to as a “New Warrant”), evidencing the portion of this Warrant so
transferred shall be issued to the transferee and a New Warrant evidencing the
remaining portion of this Warrant not so transferred, if any, shall be issued to
the Holder. The acceptance of the New Warrant by the transferee thereof shall be
deemed the acceptance of such transferee of all of the rights and obligations of
a holder of a Warrant.
 
(b) This Warrant is exchangeable, upon the surrender hereof by the Holder to the
office of the Company specified herein or pursuant to Section 3(b)  hereof for
one or more New Warrants, evidencing in the aggregate the right to purchase the
number of Warrant Shares which may then be purchased hereunder. Any such New
Warrant shall be dated as of the date of such exchange.
 
           3.      Duration and Exercise of Warrants.
 
(a)  This Warrant shall be exercisable by the registered Holder on any business
day before 5:00 P.M., Boston time, at any time and from time to time on or after
the date hereof to and including the Expiration Date. At 5:00 P.M., Boston time
on the Expiration Date, the portion of this Warrant not exercised prior thereto
shall be and become void and of no value. Prior to the Expiration Date, the
Company may not call or otherwise redeem this Warrant without the prior written
consent of the Holder, which consent shall be given or withheld at the sole and
absolute discretion of the Holder.
 
(b)  Subject to Section 2(b), Section 6 and Section 10 hereof, upon: (x)
surrender of this Warrant, together with the Form of Election to Purchase
attached hereto duly completed and signed, to the Company at its address for
notice set forth in Section 11 hereof; and (y) payment of the Exercise Price
multiplied by the number of Warrant Shares that the Holder intends to purchase
hereunder, in the manner provided hereunder, all as specified by the Holder in
the Form of Election to Purchase, the Company shall promptly (but in no event
later than five (5) business days after the Date of Exercise (as defined below))
issue or cause to be issued and cause to be delivered to the Holder in such
name(s) as the Holder may designate, a certificate for the Warrant Shares
issuable upon such exercise and free of restrictive legends unless (i) a
registration statement covering the resale of the Warrant Shares and naming the
Holder as a selling stockholder thereunder is not then effective or the Warrant
Shares are not freely transferable without volume restrictions pursuant to Rule
144(k) promulgated under the Securities Act then the Warrant Shares will bear a
Securities Act restrictive legend, or (ii) this Warrant shall have been issued
pursuant to a written agreement between the original Holder and the Company, as
required by such agreement. Any person so designated by the Holder to receive
Warrant Shares shall be deemed to have become holder of record of such Warrant
Shares as of the Date of Exercise of this Warrant. A “Date of Exercise” means
the date on which the Company shall have received (I) this Warrant (or any New
Warrant, as applicable), together with the Form of Election to Purchase attached
hereto (or attached to such New Warrant) appropriately completed and duly
signed; and (II) payment of the Exercise Price for the number of Warrant Shares
so indicated by the holder hereof to be purchased.
 
 
_____    _____
 DHL      JXA
 
 
2

--------------------------------------------------------------------------------

 
 
(c) This Warrant shall be exercisable in its entirety or, from time to time, for
a portion of the number of Warrant Shares. If less than all of the Warrant
Shares which may be purchased under this Warrant are exercised at any time, the
Company shall issue or cause to be issued, at its expense, a New Warrant
evidencing the right to purchase the remaining number of Warrant Shares for
which no exercise has been evidenced by this Warrant. In the event the Common
Stock representing the Warrant Shares is not delivered per the written
instructions of the Holder within five (5) business days after the Notice of
Election and Warrant is received by the Company (the “Delivery Date”), then the
Company shall pay to Holder in cash two percent (2.0%) of the dollar value of
the Warrant Shares to be issued per each day after the Delivery Date that the
Warrant Shares are not delivered. The Company acknowledges that its failure to
deliver the Warrant Shares by the Delivery Date will cause the Holder to suffer
damages in an amount that will be difficult to ascertain. Accordingly, the
parties hereto agree that it is appropriate to include in this Warrant this
provision for liquidated damages. The parties hereto acknowledge and agree that
the liquidated damages provision set forth in this section represents the
parties’ good faith effort to quantify such damages and therefore agree that the
form and amount of such liquidated damages are reasonable and will not
constitute a penalty. Notwithstanding the foregoing, the payment of liquidated
damages shall not relieve the Company from its obligations to deliver the Common
Stock pursuant to the terms of this Warrant. The Company shall make any payments
incurred under this Section 3 in immediately available funds within five (5)
business days from the date of issuance of the applicable Warrant Shares.
Nothing herein shall limit Holder’s right to pursue actual damages or cancel the
Notice of Election for the Company’s failure to issue and deliver Common Stock
to the Holder within seven (7) business days following the Delivery Date.
 
4.              Registration Rights. During the term of this Warrant, the
Company agrees to use its best efforts to file a registration statement with the
SEC covering the resale of the Warrant Shares and naming the Holder as a selling
stockholder (unless the Warrant Shares are otherwise freely transferable without
volume restrictions pursuant to Rule 144(k) or Rule 144A promulgated under the
Securities Act). The registration rights granted to the Holder pursuant to this
Section shall continue until all of the Holder's Warrant Shares have been sold
in accordance with an effective registration statement or upon the Expiration
Date, or as otherwise provided in the Debenture Registration Rights Agreement
entered into between the Company and the original Holder as of the original
issuance date hereof. The Company will pay all registration expenses in
connection therewith.
 
5.            Payment of Taxes. Upon the exercise of this Warrant, the Company
will pay all documentary stamp taxes attributable to the issuance of Warrant
Shares; provided, however, that the Company shall not be required to pay any tax
that may be payable in respect of any transfer involved in the registration of
any certificates for Warrant Shares or Warrants in a name other than that of the
Holder.
 
 
_____    _____
 DHL      JXA
 

 
3

--------------------------------------------------------------------------------

 


The Holder shall be responsible for all other tax liability that may arise as a
result of holding or transferring this Warrant or receiving Warrant Shares upon
exercise hereof.
 
6.              Replacement of Warrant. If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
indemnity, if requested, satisfactory to it. Applicants for a New Warrant under
such circumstances shall comply with such other reasonable regulations and
procedures and pay such other reasonable charges as the Company may prescribe.
 
7.              Reservation of Warrant Shares. The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued Common Stock, solely for the purpose of enabling it to
issue Warrant Shares upon exercise of this Warrant as herein provided, the
number of Warrant Shares which are then issuable and deliverable upon the
exercise of this entire Warrant, free from preemptive rights or any other actual
contingent purchase rights of persons other than the Holder (taking into account
the adjustments and restrictions of Section 8 hereof). The Company covenants
that all Warrant Shares that shall be so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable. If the Company does not have a sufficient amount of Common Stock
authorized to reserve for the Warrant Shares, it shall, as soon as reasonably
practicable, use its best efforts to increase the number of its authorized
shares such that the Company will have a sufficient amount of Common Stock
authorized to reserve for the Warrant Shares.
 
 8.         Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 8. Upon each such adjustment of the Exercise
Price pursuant to this Section 8, the Holder shall thereafter but prior to the
Expiration Date be entitled to purchase, at the Exercise Price resulting from
such adjustment, the number of Warrant Shares obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
Warrant Shares issuable upon exercise of this Warrant immediately prior to such
adjustment and dividing the product thereof by the Exercise Price resulting from
such adjustment.
 
(a) An adjustment shall be made, if the Company, at any time while this Warrant
is outstanding (i) pays a stock dividend (except scheduled dividends paid on
outstanding preferred stock as of the date hereof which contain a stated
dividend rate) or otherwise make distribution(s) on shares of its Common Stock
or on any other class of capital stock and not the Common Stock payable in
shares of Common Stock; (ii) subdivides outstanding shares of Common Stock into
a larger number of shares; or
 
 
_____    _____
 DHL      JXA
 
 
4

--------------------------------------------------------------------------------

 
 
(iii)combines outstanding shares of Common Stock into a smaller number of
shares. If either (i), (ii) or (iii) above occurs, the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding before such event
and of which the denominator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding after such event. Any adjustment
made pursuant to this Section shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision or combination, and shall apply to
successive subdivisions and combinations.
 
(b)  In case of any reclassification of the Common Stock, any consolidation or
merger of the Company with or into another entity, the sale or transfer of all
or substantially all of the assets of the Company, or any compulsory share
exchange pursuant to which the Common Stock is converted into other securities,
cash or property, then the Holder shall have the right thereafter to exercise
this Warrant only into the shares of stock and other securities and property
receivable upon or deemed to be held by holders of Common Stock following such
reclassification, consolidation, merger, sale, transfer or share exchange, and
the Holder shall be entitled upon such event to receive such amount of
securities or property equal to the amount of Warrant Shares such Holder would
have been entitled to had such Holder exercised this Warrant immediately prior
to such reclassification, consolidation, merger, sale, transfer or share
exchange. The terms of any such consolidation, merger, sale, transfer or share
exchange shall include such terms so as to continue to give to the Holder the
right to receive the securities or property set forth in this Section 8(b) upon
any exercise following any such reclassification, consolidation, merger, sale,
transfer or share exchange.
 
(c)  At any time while this Warrant is outstanding, if the Company distributes
to all holders of Common Stock (and not to holders of this Warrant) evidence of
its indebtedness or assets or rights or warrants to subscribe for or purchase
any security (excluding those referred to in Section 8(a), Section 8(b) and
Section 8(d)  hereof), then in each such case the Exercise Price shall be
determined by multiplying the Exercise Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the Exercise Price
determined as of the record date mentioned above, and of which the numerator
shall be such Exercise Price on such record date less the then fair market value
at such record date of the portion of such assets or evidence of indebtedness so
distributed applicable to one outstanding share of Common Stock as determined by
the Company's independent certified public accountants that regularly examines
the financial statements of the Company (the “Appraiser”).
 
 
_____    _____
 DHL      JXA
 


 
5

--------------------------------------------------------------------------------

 


(d)     If, at any time while this Warrant is outstanding, the Company shall
issue or cause to be issued rights or warrants to acquire or otherwise sell or
distribute shares of Common Stock for a consideration per share less than the
lower of the Exercise Price then in effect and the then fair market value of the
Common Stock, then, forthwith upon such issue or sale, the Exercise Price shall
be reduced to the price (calculated to the nearest one hundredth of a cent)
determined by multiplying the Exercise Price in effect immediately prior thereto
by a fraction, the numerator of which shall be the sum of (i) the number of
shares of Common Stock outstanding immediately prior to such issuance, and (ii)
the number of shares of Common Stock which the aggregate consideration received
(or to be received, assuming exercise or conversion in full of such rights,
warrants and convertible securities) for the issuance of such additional shares
of Common Stock would purchase at the Exercise Price, and the denominator of
which shall be the sum of the number of shares of Common Stock outstanding
immediately after the issuance of such additional shares. Such adjustment shall
be made successively whenever such an issuance is made.
 
(e)            For the purposes of this Section 8, the following clauses shall
also be applicable:
 
(i)         Record Date. In case the Company shall take a record of the holders
of its Common Stock for the purpose of entitling them (A) to receive a dividend
or other distribution payable in Common Stock or in securities convertible or
exchangeable into shares of Common Stock, or (B) to subscribe for or purchase
Common Stock or securities convertible or exchangeable into shares of Common
Stock, then such record date shall be deemed to be the date of the issue or sale
of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.
 
(ii)           Treasury Shares. The number of shares of Common Stock outstanding
at any given time shall not include shares owned or held by or for the account
of the Company, and the disposition of any such shares shall be considered an
issue or sale of Common Stock.
 
(f)            All calculations under this Section 8 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.
 
(g)    Whenever the Exercise Price is adjusted pursuant to Section 8(c) hereof,
the Holder, after receipt of the determination by the Appraiser, shall have the
right to select an additional appraiser (which shall be a nationally recognized
accounting firm), in which case the adjustment shall be equal to the average of
the adjustments recommended by each of the Appraiser and such additional
appraiser appointed under this Section 8(g). The Holder shall promptly mail or
cause to be mailed to the Company, a notice setting forth the Exercise Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment. Such adjustment shall become effective immediately after the
record date mentioned above, if:
 
(i)            the Company shall declare a dividend (or any other distribution)
on its Common Stock;
 
 
_____    _____
 DHL      JXA
 

 
6

--------------------------------------------------------------------------------

 


(ii)  the Company shall declare a special nonrecurring
cash dividend on or a redemption of its Common Stock;
 
(iii)  the Company shall authorize the granting to all holders of the Common
Stock rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights;
 
(iv)  the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Stock of the Company, any
consolidation or merger to which the Company is a party, any sale or transfer of
all or substantially all of the assets of the Company, or any compulsory share
exchange whereby the Common Stock is converted into other securities, cash or
property; or
 
(v)  the Company shall authorize the voluntary dissolution, liquidation or
winding up of the affairs of the Company, then the Company shall cause to be
mailed to the Holder at their last addresses as they shall appear upon the
Warrant Register, at least thirty (30) calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of Common Stock of record to be entitled to such dividend,
distributions, redemption, rights or warrants are to be determined, or (y) the
date on which such reclassification, consolidation, merger, sale, transfer or
share exchange is expected to become effective or close, and the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their shares of Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer,
share exchange, dissolution, liquidation or winding up; provided, however, that
the failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice.
 
9.    Payment of Exercise Price.     The Holder, at its sole election, may pay
the Exercise Price in one of the following manners:
 
(a)              Cash Exercise. The Holder shall deliver immediately available
funds; or
 
(b)              Cashless Exercise. If at any time after one year from the date
of issuance of this Warrant there is no effective Registration Statement
registering the resale of the Warrant Shares by the Holder at such time, this
Warrant may also be exercised at such time by means of a cashless exercise. In
such event, the Holder shall surrender this Warrant to the Company, together
with a notice of cashless exercise, and the Company shall issue to the Holder
the number of Warrant Shares determined as follows:
 
X = Y (A-B)/A
 
_____    _____
 DHL      JXA
 


 
7

--------------------------------------------------------------------------------

 




 
where:
X = the number of Warrant Shares to be issued to the Holder.
 
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
 
A = the average closing bid price of the Common Stock for the five (5) trading
days immediately prior to the Date of Exercise.
 
B = the Exercise Price.
 
For purposes of Rule 144 of the Securities Act, it is intended, understood and
acknowledged that the Warrant Shares issued in a cashless exercise transaction
shall be deemed to have been acquired by the Holder, and the holding period for
the Warrant Shares shall be deemed to have been commenced, on the issue date.
 
(c) Notwithstanding anything in this Warrant to the contrary, the Holder is
limited in the amount of this Warrant it may exercise. In no event shall the
Holder be entitled to exercise any amount of this Warrant in excess of that
amount upon exercise of which the sum of (1) the number of shares of Common
Stock beneficially owned (as such term is defined under Section 13(d) and Rule
13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
by the Holder, and (2) the number of Warrant Shares issuable upon the exercise
of any Warrants then owned by Holder, would result in beneficial ownership by
the Holder of more than four and ninety-nine one hundredths percent (4.99%) of
the outstanding shares of Common Stock of the Company, as determined in
accordance with Rule13d-1(j) of the Exchange Act. Furthermore, the Company shall
not process any exercise that would result in beneficial ownership by the Holder
of more than four and ninety-nine one hundredths percent (4.99%) of the
outstanding shares of Common Stock of the Company.
 
10.              Fractional Shares. The Company shall not be required to issue
or cause to be issued fractional Warrant Shares on the exercise of this Warrant.
The number of full Warrant Shares which shall be issuable upon the exercise of
this Warrant shall be computed on the basis of the aggregate number of Warrant
Shares purchasable on exercise of this Warrant so presented. If any fraction of
a Warrant Share would, except for the provisions of this Section 10, be issuable
on the exercise of this Warrant, the Company shall pay an amount in cash equal
to the Exercise Price multiplied by such fraction.
 
 
_____    _____
 DHL      JXA
 

 
8

--------------------------------------------------------------------------------

 


11.              Notices. Any and all notices or other communications or
deliveries hereunder shall be in writing and shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile telephone number specified in this
Section prior to 5:00 p.m. Boston time on a business day, (ii) the business day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section later than
5:00 p.m. Boston time on any date and earlier than 11:59 p.m. Boston time on
such date, (iii) the business day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
communications shall be:
 
If to the Company:
Somerset International Group, Inc.
 
90 Washington Valley Road
 
Bedminster, NJ 07921
 
Attention:                      John X. Adiletta
 
Telephone: (908) 719-8909
 
Facsimile: (908) 953-0797
   
With a copy to:
Anslow & Jaclin, LLP
 
195 Route 9, Suite 204
 
Manalapan,  NJ   07726
 
Attention: Gregg E. Jaclin
 
Telephone: (732))409- 1212
 
Facsimile: (732)577-1188
   
If to the Holder:
Dutchess Capital Management, LLC
50 Commonwealth Ave, Suite 2
 
Boston, MA 02116
 
Attention: Douglas Leighton
 
Telephone: (617) 301-4700
 
Facsimile: (617) 249-0947

 
        12.                  Warrant Agent. The Company shall serve as warrant
agent under this Warrant. Upon thirty (30) days notice to the Holder, the
Company may appoint a new warrant agent. Any corporation into which the Company
or any new warrant agent may be merged or any corporation resulting from any
consolidation to which the Company or any new warrant agent shall be a party or
any corporation to which the Company or any new warrant agent transfers
substantially all of its corporate trust or shareholders services business shall
be a successor warrant agent under this Warrant without any further action. Any
such successor warrant agent shall promptly cause notice of its succession as
warrant agent to be mailed (by first class mail, postage prepaid) to the Holder
at the Holder's last address as shown on the Warrant Register.
 
        13.            Miscellaneous.
 
(a) This Warrant shall be binding on and inure to the benefit of the parties
hereto. This Warrant may be amended only in writing signed by the Company and
the Holder.
 
_____    _____
 DHL      JXA
 


 
9

--------------------------------------------------------------------------------

 




 
(b)  Nothing in this Warrant shall be construed to give to any person or
corporation other than the Company and the Holder any legal or equitable right,
remedy or cause under this Warrant. This Warrant shall inure to the sole and
exclusive benefit of the Company and the Holder.
 
(c)  This Warrant shall be governed by and construed and enforced in accordance
with the laws of the Commonwealth of Massachusetts without regard to the
principles of conflicts of law thereof.
 
(d)  The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.
 
(e)  In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
(f)  The Company hereby represent and warrants to the Holder that: (i) it is
voluntarily issuing this Warrant of its own freewill, (ii) it is not issuing
this Warrant under economic duress, (iii) the terms of this Warrant are
reasonable and fair to the Company, and (iv) the Company has had independent
legal counsel of its own choosing review this Warrant, advise the Company with
respect to this Warrant, and represent the Company in connection with its
issuance of this Warrant.
 
(g)  Any capitalized term used but not defined in this Warrant shall have the
meaning ascribed to it in the Transaction Documents (as such term is defined in
that certain Debenture Registration Rights Agreement, of even date herewith, by
and between the Company and the Holder).
 
(h)  This Warrant may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Warrant. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
(i)  This Warrant and the obligations of the Company hereunder shall not be
assignable by the Company.
 
_____    _____
 DHL      JXA
 

 
10

--------------------------------------------------------------------------------

 


 
(j)      Notwithstanding anything in this Warrant to the contrary, the parties
hereto hereby acknowledge and agree to the following: (i) the Holder makes no
representations or covenants that it will not engage in trading in the
securities of the Company; (ii) the Company shall, by 8:30 a.m. Boston Time on
the trading day following the date hereof, file a current report on Form 8-K
disclosing the material terms of the transactions contemplated hereby and in the
other Transaction Documents; (iii) the Company has not and shall not provide
material non-public information to the Holder unless prior thereto the Holder
Party shall have executed a written agreement regarding the confidentiality and
use of such information; and (iv) the Company understands and confirms that the
Holder will be relying on the acknowledgements set forth in clauses (i) through
(iii) above if the Holder effects any transactions in the securities of the
Company.
 
14.     Disputes Under This Agreement.
 
All disputes arising under this Warrant shall be governed by and interpreted in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
principles of conflict of laws. The parties hereto will submit all disputes
arising under this Agreement to arbitration in Boston, Massachusetts before a
single arbitrator of the American Arbitration Association (the “AAA”). The
arbitrator shall be selected by application of the rules of the AAA, or by
mutual agreement of the parties, except that such arbitrator shall be an
attorney admitted to practice law in the Commonwealth of Massachusetts. No party
hereto will challenge the jurisdiction or venue provisions provided in this
Section 14. Nothing in this Section 14 shall limit the Holder's right to obtain
an injunction for a breach of this Agreement from a court of law. Any injunction
obtained shall remain in full force and effect until the arbitrator, as set
forth in this Section 14 fully adjudicates the dispute.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
_____    _____
 DHL      JXA
 


 
11

--------------------------------------------------------------------------------

 




 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 
 
                            SOMERSET INTERNATIONAL GROUP, INC.
 
By __________________________________                                    
 
Name: John X. Adiletta
Title: Chief Executive Officer
 
 
                                    DUTCHESS PRIVATE EQUITIES FUND, LTD.
 
By:   ________________________________                                       
 
Name: Douglas H. Leighton
Title: Director
 
 


 
_____    _____
 DHL      JXA
 
 
12

--------------------------------------------------------------------------------

 


EXHIBIT A
 
FORM OF ELECTION TO PURCHASE
 
Somerset International Group, Inc.
 
Re: Intention to Exercise Right to Purchase Shares of Common Stock Under the
Warrant
 
Gentlemen:
 
In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to
purchase ___________________________shares of Common Stock, $0.001 par value per
share, of Somerset International Group, Inc. and, if such Holder is not
utilizing the cashless exercise provisions set forth in the Warrant, encloses
herewith $_________________ in cash, certified or official bank check(s), which
sum represents the aggregate Exercise Price for the number of shares of Common
Stock to which this Form of Election to Purchase relates, together with any
applicable taxes payable by the undersigned pursuant to the Warrant. Any
capitalized terms used but not defined in this Form of Election to Purchase
shall have the meaning ascribed to them in the accompanying Warrant.
 
The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:
 

--------------------------------------------------------------------------------

(Please insert SS# or FEIN #)
 

--------------------------------------------------------------------------------

(Please print name and address)
 
If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant evidencing the right to purchase the shares of Common Stock not issuable
pursuant to the exercise evidenced hereby be issued in the name of and delivered
to:
 

--------------------------------------------------------------------------------

(Please print name and address)
 
 
Dated:                                   ,
_____                                           Name of Holder:
 
                                    Signed:   _____________________________________                                                              
                                    Print
Name:    __________________________________                                                             
                                    Title:   _______________________________________                                                              
 
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)
 
 
 
_____    _____
 DHL      JXA
 
13
 
 
 
 

